[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL RULING ON MOTION FOR PROTECTIVE ORDER (#151)
Following argument on July 15, 2002 on plaintiff's motion for protective order, the court asked the plaintiff to provide authority for her contention that the medical authorization she gave some years back had expired after one year. The defendant was asked to provide authority for the proposition that Dr. Gerber, who is retired from West Hartford OB-Gyn, P.C., could be present at the deposition of the plaintiff. This supplemental ruling addresses those issues.
This court is satisfied that Conn. Gen. Stat. § 20-7c (b) does not place any time limitation on the period in which the medical authorization can be used. The six month limitation added by amendment to that statute has to do with contact lens fittings only.
The court is advised in defendant's memorandum of law dated July 29, 2002, that Dr. Gerber does not intend to attend the plaintiff's deposition. The question is therefore moot as to this case.
_____________________ Hennessey, J. CT Page 10387